ORDER EXTENDING SUSPENSION
By order issued on October 4, 2004, this Court suspended the respondent for a period of 830 days, beginning October 2, 2004, for attorney misconduct. On October 4, 2004, this Court issued an order taxing costs of this proceeding in the amount of $6,841.36 against the respondent. On October 16, 2004, the respondent filed a motion for reconsideration of the costs order, therein asserting her indigence and asking this Court to approve a modification of that order. The Commission has filed its response to that motion, as well as an objection to the respondent's automatic reinstatement, therein stating that a respondent's failure to pay the costs of a disciplinary proceeding is a basis for objection to automatic reinstatement, pursuant to Ind. Admission and Discipline Rule 28(4)(c).
And this Court, being duly advised, now finds that the respondent's automatic reinstatement to the practice of law in this state should be extended for a period of 14 days while this Court holds the respondent's request for reconsideration of the costs order and the Commission's objection to her automatic reinstatement under advisement.
IT IS, THEREFORE, ORDERED that the respondent's automatic reinstatement to the practice of law in this state is hereby postponed for a period of 14 days, to and including November 15, 2004, while this Court holds her motion for reconsideration of its costs order and the Commission's objection to her automatic reinstatement under advisement.
The Clerk of this Court is directed to provide notice of this order to the respondent or her attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc.R. 28(8).
SULLIVAN, BOEHM, and RUCKER, JJ., concur.
DICKSON, J., not participating.